Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 13, 2021

                                       No. 04-21-00363-CV

         IN THE MATTER OF THE ESTATE OF BEN GARZA, III, DECEASED,

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-PC-0203
                            Honorable Bill Squires, Judge Presiding


                                          ORDER

         On August 27, 2021, appellant pro se filed a notice of appeal. On October 11, 2021, the
trial clerk filed the clerk’s record. The clerk’s record contains two orders.

       One order is titled “Order Granting Plea to the Jurisdiction” and finds appellant has no
standing and the trial court has no jurisdiction. The record reflects this order was signed on
July 28, 2021 at 9:31 AM.

        Another order is likewise titled “Order Granting Plea to the Jurisdiction”; however, this
order recites that the trial court rejected the plea to the jurisdiction, finds that appellant had
standing and the trial court has jurisdiction, confirms appellant’s contest to the probate of the
will, dismisses the executor of the estate, and appoints a new independent executor of the estate.
The record reflects this order was signed on July 28, 2021 at 9:31 AM—i.e. exactly the same
time as the other order. The word “Denied” is inserted above the judge’s signature, but it is not
clear what the trial court intended to deny.

        Because this court’s jurisdiction is not clear from the record, we ABATE this appeal for
ten days to allow the trial court to review the record and enter an appropriate order. We ORDER
the trial court clerk to file a supplemental record containing the trial court’s order not later than
October 28, 2021.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court